DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The supplemental amendment filed on 06/06/2022 has been entered and fully considered. Claims 21-33 and 35-41 remain pending in the application, where the independent claims have been amended.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 102 and 103 rejections previously set forth in the final office action mailed on 03/04/2022. 


Allowable Subject Matter

3- Claims 21-33 and 35-41 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 21 and 31, and method claim 40, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A test instrument, and its corresponding method of use, to test optical components, the test instrument comprising:
 lasers, wherein each laser is to emit an optical signal at a different wavelength; a power meter… and a processing circuit to control the lasers to test a device under test, 
wherein to control the lasers comprises 
selectively modulating the lasers to emit a pulse train of optical signals at the different wavelengths on a single fiber optic cable in a time division multiplexing manner, and 
controlling, based on a determination that signal parameters describing the pulse train comply with a restriction, the lasers in accordance with the signal parameters to emit the pulse train; and 
the processing circuit is further to 
trigger power measurements by the power meter… 2PATENTAtty Docket No.: 1095.0143US2 App. Ser. No.: 17/021,721 
determine performance parameters of the device under test…, and 
control the lasers to repeatedly emit the pulse train over multiple consecutive system periods to generate pulse trains, wherein the pulse trains are transmitted in frames, and wherein there is no gap between the frames by making each frame of the frames smaller than an on time of a previous pulse of an associated pulse train.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Miller, Menard. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886